Brady, J.,
(dissenting.) I dissent. The directors who signed the report are not made liable, in express terms, for any false statement made in it. The statute under which it is sought to make them responsible creates a liability which is penal, and has been so declared, and is to be strictly construed. Bank v. Bliss, 35 N. Y. 412; Wiles v. Suydam, 64 N. Y. 173; Garrison v. Howe, .17 N. Y. 458; Arms Co. v. Barlow, 68 N. Y. 34; Printing Co. v. Beecher, 26 Hun, 48. Nothing, therefore, is to be taken by implication. The design of the statute was to punish the officers who sign the report, and who it must be assumed know more of the affairs of the corporation than the directors, and whose affirmation is therefore regarded as the most important, and required by law. Directors are not officers of these corporations, either in the popular or legal sense of the term by which they are designated, unless made so by the statute creating them.